DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 7/16/21 under 37 CFR 1.116, in reply to the final rejection, has been considered. The amendments have been considered under the AFCP 2.0 program as requested. 

Terminal Disclaimer
The terminal disclaimer filed on 7/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,130,717 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
In light of the Examiner’s Amendment below, claims 5-8, 19-20, 24-28 and 30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11 and 12, drawn to non-elected species, and claims 21 and 22, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-VII as set forth in the Office action mailed on 3/30/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Status
The amendments filed 7/16/21 are acknowledged. Claims 1-4, 9-10, 13-18, 23, and 29 are cancelled. Claims 5-8 and 24-27 are amended. Claims 5-8, 11, 12, 19-22, 24-28, and 30 are pending. Claims 5-8, 11, 12, 19-22, 24-28, and 30 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections Withdrawn
The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is rendered moot by cancellation of the claim. 

The rejection of claims 5-8, 19-20, 26-28, and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments and the Examiner’s Amendment below. The rejection of claims 18 and 29 is rendered moot by cancellation of the claims. 

The rejection of claims 5-8, 19-20, 26-28, and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for new matter is withdrawn in light of applicant’s amendments and the Examiner’s Amendment below. The rejection of claims 18 and 29 is rendered moot by cancellation of the claims. 

The rejection of claims 5-8, 19-20, 26-28, and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments and the Examiner’s Amendment below. The rejection of claims 18 and 29 is rendered moot by cancellation of the claims. 

The rejection of claim 29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Derbyshire on 7/29/21.
The application has been amended as follows: 
In the claims:
In claims 11 and 12, the phrase “an effective amount and an effective route of the compound” is amended to read “an effective amount of the compound”. 

Claims 21 and 22 are cancelled. 

Claims 28 and 30 are amended to read as follows:
28. A compound comprising: a luteinizing hormone releasing hormone (LHRH) or analog thereof; a cytotoxic platinum chemotherapeutic agent a linker, wherein the linker consists of malonate; wherein the LHRH or analog thereof is covalently bonded to the cytotoxic platinum chemotherapeutic agent utilizing the linker and further wherein the LHRH analog is selected from the group consisting of [DLys6]-LHRH, [D-Trp6]-LHRH, [D-Ala6]-LHRH, [Gln8]-LHRH, antide, gonadorelin, leuprolide, leuprorelin, histerlin, buserelin, or triptorelin.
30. A compound consisting of: a luteinizing hormone releasing hormone (LHRH) or analog thereof; a cytotoxic platinum chemotherapeutic agent a linker, wherein the linker consists of malonate; wherein the LHRH or analog thereof is covalently bonded directly conjugated to the cytotoxic platinum chemotherapeutic agent utilizing the linker and further wherein the LHRH analog is selected from the group consisting of [DLys6]-LHRH, [D-Trp6]-LHRH, [D-Ala6]-LHRH, [Gln8]-LHRH, antide, gonadorelin, leuprolide, leuprorelin, histerlin, buserelin, or triptorelin.

Conclusion
Claims 5-8, 11, 12, 19-20, 24-28, and 30 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	7/29/21

/BRIAN GANGLE/               Primary Examiner, Art Unit 1645